



COURT OF APPEAL FOR ONTARIO

CITATION: Covanta Durham York Renewable Energy Limited
    Partnership v. Barton-Malow Canada, Inc., 2016 ONCA 558

DATE: 20160711

DOCKET: M46511 (C62067)

Strathy C.J.O., Brown and Huscroft JJ.A.

BETWEEN

Co
v
anta

Durham

York

Rene
w
able

Energy

Limited

Partnership

Applicant

(Respondent/Moving Party)

and

Barton-Malow  Canada, Inc.
    and Kenaidan Contracting  Ltd. O/A Courtice Power Partners
, Lexsan

Electrical

Inc.,

and

W.S.

Nicholls
    Construction

Inc.

Respondents

(
Appellant/Responding Party
)

Julie K. Parla and Andrew Kalamut, for the moving party

Michael Tamblyn, for the responding party

Edward Lynde, for W.S. Nicholls Construction Inc.

Dan Block, for Lexsan Electrical Inc.

Heard: June 30, 2016

Motion to quash an appeal from the order of Justice James
    F. Diamond of the Superior Court of Justice, dated March 31, 2016, with reasons
    reported at 2016 ONSC 2044.

ENDORSEMENT

[1]

Covanta Durham York Renewable Energy Limited Partnership (Covanta)
    moves to quash the appeal on the ground that no appeal lies from the decision
    of the application judge under the
Arbitration Act, 1991
, S.O. 1991,
    c. 17.

Background

[2]

In 2010, the Regional Municipalities of Durham and York jointly contracted
    with Covanta to design, build, and operate an energy-from-waste infrastructure facility.
    Covanta entered into a subcontract with Barton-Malow Canada, Inc. and Kenaidan Contracting
    Ltd. O/A Courtice Power Partners (CPP) to provide construction services, and in
    turn, CPP entered into subcontracts with various subcontractors, including
    Lexsan Electrical Inc. (Lexsan) and W.S. Nicholls Construction Inc. (Nicholls).

[3]

The agreement between Covanta and CPP required them to submit their
    disputes to final and binding arbitration governed by the Simplified
    Arbitration Rules of the ADR Institute of Canada, Inc., which adopt the UNCITRAL
    Arbitration Rules and the Model Law on International Commercial Arbitration. The
    subcontracting agreements between CPP and Lexsan and CPP and Nicholls also included
    an arbitration clause.

[4]

CPP issued a notice of arbitration to Covanta on April 1, 2015. CPP
    brought a motion to the arbitrator seeking to add Lexsan and Nicholls as
    parties to its arbitration with Covanta, with their consent. Covanta opposed
    the motion. The arbitrator granted the motion and ordered that Lexsan and
    Nicholls be added to the arbitration.

[5]

Covanta brought an application to review the arbitrators ruling,
    pursuant to s. 17(8) of the
Arbitration Act
,
1991
.

The application judges decision

[6]

In a comprehensive decision, the application judge reviewed the key
    provisions in the main agreement between Covanta and CPP and in the
    subcontracting agreements, including those clauses concerning the submission of
    disputes to arbitration.

[7]

The application judge noted that CPPs motion to join Lexsan and
    Nicholls as parties was made pursuant to Article 17(5) of the UNCITRAL
    Arbitration Rules, which provides as follows:

The arbitral tribunal may, at the request of any
    party, allow one or more third persons to be joined in the arbitration as a
    party provided such person is a party to the arbitration agreement, unless the
    tribunal finds, after giving all parties, including the person or persons to be
    joined, the opportunity to be heard, that joinder should not be permitted
    because of prejudice to any of those parties. The arbitral tribunal may make a
    single award or several awards in respect of all parties so involved in the
    arbitration.

[8]

The application judge stated:

Article 17(5) mandated the arbitrator to first determine
    whether the persons sought to be added (Lexsan and Nicholls) were parties to
    the arbitration agreement. If Lexsan and Nicholls were not parties to the
    arbitration agreement, then the arbitrator clearly lacked jurisdiction to add
    them as parties to the arbitration. (para. 36)

[9]

The application judge applied this courts decision in
Ontario
    Medical Association v. Willis Canada Inc.
, 2013 ONCA 745, 118 O.R. (3d)
    241. He concluded that the arbitrators decision to add parties was
    jurisdictional in nature; that an application for review properly lay to the
    court as a result; and that the standard of review was correctness.

[10]

The application judge rejected CPPs argument that the arbitrators
    decision was procedural and interlocutory in nature, and thus not subject to
    judicial review. He also rejected the argument that the Lexsan and Nicholls
    subcontracts with CPP incorporated the arbitration agreement, and thereby made
    them parties to that agreement. The application judge found that the arbitrator
    failed to satisfy himself of the condition precedent to adding parties to the
    arbitration  the requirement in Article 17(5) that the persons sought to be
    joined to the arbitration be parties to the arbitration agreement itself.

[11]

Accordingly, the application judge made an order setting aside the
    arbitrators ruling adding Lexsan and Nicholls as parties to the arbitration,
    restoring the arbitration to one solely between Covanta and CPP.

Stay motion

[12]

CPP sought an order for an expedited hearing of its appeal from the
    application judges order and sought a stay of that order pending the appeal. Cronk
    J.A. ordered that the appeal be expedited but dismissed CPPs motion for a
    stay, reserving the question of costs to the panel hearing the motion to quash.

The motion to quash

[13]

Article 16(3) of the UNCITRAL Model Law on International Commercial
    Arbitration provides that there shall be no appeal from the decision of a court
    on a question of an arbitrators jurisdiction. The same prohibition is set out
    in s. 17(9) of the
Arbitration Act, 1991.

[14]

Despite these provisions, CPP argues that the application judge did
not
have jurisdiction to review Covantas
    application to set aside the arbitrators ruling in the first place, because
    the arbitrators decision was not jurisdictional in nature. As a result, the
    exclusion of appeals under the UNCITRAL Model Law and the
Arbitration Act,
    1991
, do not apply, and this court has jurisdiction to hear an appeal of
    the application judges decision under s. 6(1)(b) of the
Courts of Justice
    Act
, R.S.O. 1990, c. C.43
.

[15]

This argument must be rejected.

[16]

This courts decision in
Ontario Medical Association v. Willis
    Canada Inc.
makes clear that whether a person is a party to an arbitration
    agreement is a question of jurisdiction. This is not a surprising result. The
    jurisdiction of a consensual arbitrator flows from the authority granted by the
    parties to the agreement. As the application judge put it, [a]n arbitral
    tribunal possesses jurisdiction to decide disputes between parties due to the
    common intention of those parties who agree to be bound by the arbitral
    process (para. 37).

[17]

Thus, the arbitrators decision to join Lexsan and Nicholls as parties to
    the arbitration was a decision on a question of jurisdiction that was subject
    to review by the application judge pursuant to s. 17(8) of the
Arbitration
    Act
,
1991
. As a result, s. 17(9) applies, and no appeal lies to
    this court from the application judges decision.

[18]

CPP submits, correctly, that this court will not interfere with procedural
    or interlocutory orders in arbitration matters: see
Inforica Inc. v. CGI
    Information Systems and Management Consultants Inc.,
2009 ONCA 642, 97
    O.R. (3d) 161, at para. 16. The arbitrators decision was not, however, a
    procedural or interlocutory matter. Whether a person is a party to an
    arbitration agreement does not cease to be a jurisdictional question simply
    because it is addressed by the arbitrator as a preliminary matter.

Disposition

[19]

The motion to quash the appeal is granted.

[20]

The moving party is entitled to costs of the motion before Cronk J.A.
    and of the motion to quash in the agreed amount of $20,000, inclusive of taxes
    and disbursements.

G.R.
    Strathy C.J.O.

David
    Brown J.A.

Grant
    Huscroft J.A.


